COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Barrett Wakefield and Howard Wakefield III v. Sam Ayers and
                          Claudia Ayers

Appellate case number:    01-14-00648-CV

Trial court case number: 1007580-002

Trial court:              County Civil Court at Law No. 4 of Harris County

         Appellant, Howard Wakefield, III, has filed a motion for extension of time to file his
appellant’s brief and a reply brief. Appellant’s brief was filed with this Court on February 10,
2015. We grant appellant’s request for an extension of time to file his appellant’s brief to
February 10, 2015. To the extent that appellant seeks an extension of time to file a reply to
appellees’ brief, we dismiss the request. Appellees have not yet filed a brief in response to
Howard Wakefield III’s appellant’s brief. See TEX. R. APP. P. 38.6(b) (time to file appellee’s
brief), 38.6(c) (time for filing appellant’s reply brief).
         Appellees’ brief in response to appellant Howard Wakefield III’s brief, if any, is due no
later than 30 days from the date of this order. See TEX. R. APP. P. 38.6(b). Appellant’s reply
brief is due 20 days after appellees file a brief, if any. See TEX. R. APP. P. 38.3.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court


Date: February 24, 2015